Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered January 27, 1994, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him to concurrent terms of 2 to 6 years and 1½ to 4½ years, respectively, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence. The complainant was approached by defendant and a group of at least six others who inquired about the contents of the complainant’s tool bag. Defendant then told a member of the group to hold the complainant so that defendant could hit him. While defendant punched the complainant in the face, other members of the group struck him and smashed beer bottles over his head. As the beating continued, the others in the group took the complainant’s tool bag and wallet, and one member of the group threatened the complainant with a firearm and discharged it into the air, after which defendant fled with the others. This evidence clearly established that defendant intentionally aided his companions in the commission of robbery (Matter of Juan J., 81 NY2d 739). Concur—Sullivan, J. P., Wallach, Rubin, Williams and Tom, JJ.